DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20120075706, see also google machine translation document NPL) in view of Kang (WO2017126777A1, see also US 2019/0135634).

In regards to claim 1, a method for preparing a carbon nanotube dispersion, the method comprising: 
mixing a dispersion solution, including a dispersion solvent and a dispersant, with carbon nanotubes to prepare carbon nanotube paste (see regarding the CNT powder mixed with predetermined dispersant solution, see page 4 of translation document); 
further the KR reference teaches of the solution is pulverized and dessicating the solution; then subjected to rotate ring mill, see page 4 of translation document;

wherein the weight ratio of the dispersion solution and to the carbon nanotubes is 1:1 to 9:1.  (see later portion of the manufacturing a high concentration solution by decentralizing at high speed after adding a dispersion solution w/ the 1-5 parts and also in the aqueous solution to have 1-10 wt% of CNT powder which would overlap with the claimed ratio). 

The Kim reference does not specifically teach extruding the paste to obtain solid carbon nanotubes.
In regard to the use of a extruder, see Kang (see US 2019/0135634); regarding the mixing of carbon nanotubes with solvent, the extrusion can be done with a screw mixer, see [0060]-[0063] and further of extruding, and teaching of CNT to solvent in weight ratio of 5:1 to 1:2.  Further, see teaching of the after the extrusion, the pellets can be re-dispersed and mixed in a solvent and re-extruded, see [0063], the dispersion characteristics with the solvent can be improved and the efficiency of the manufacturing process can be improved, see [0063].
	Thereby, it would have been obvious for one of ordinary skill in the art to modify the Kim reference with the use of the extruder as taught by Kang in extruding paste as it improves the dispersion characteristics of the solvent with the carbon nanotubes and improve the process.

In regards to claim 7, wherein the second solvent is introduced in an amount of 150-300 parts by weight based on 100 parts by weight of the solid carbon nanotubes.
In this regards, the Kang reference teaches of the solvent to CNT being 2:1 to 1:5, see above, which would overlap with the claimed solvent to CNT of 1.5:1 to 3:1.  The amount introduced by the second solvent to ensure the weight ratios are noted, and in light of the Kim in view of Kang teachings, one skilled in the art would recognize the proportion for the results in the Kang teaching would provide with modification of the Kim with the second solvent to ensure this proportion between the solvent and the carbon nanotubes. 

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kang as applied to claim 1 above, and further in view of Park (US 2016/0254072).
In regards to claim 2, wherein the weight ratio of the dispersion solution and to the carbon nanotubes is 1:1 to 5:1.  

While the Kim and Kang references teaches of dispersant to CNT, the references do not state of the specific ratio.
Here, the Park reference teaches of the mixed solution that includes 1-50 wt% CNT with a 1-20 wt% dispersant in the solution that is prepared.  The ratios of Park would overlap the claimed parts.  It would have been obvious for one of ordinary skill in the art to modify the ratio between the dispersant and CNT of the solution of Kim in view 

In regards to claim 3, wherein the dispersant is introduced in an amount of 10-50 parts by weight, based on 100 parts by weight of the carbon nanotubes.
	While the Kim and Kang references teaches of dispersant to CNT, the references do not state of the specific ratio.

Here, the Park reference teaches of the mixed solution that includes 1-50 wt% CNT with a 1-20 wt% dispersant in the solution that is prepared.  The ratios of Park would overlap the claimed parts.  It would have been obvious for one of ordinary skill in the art to modify the ratio between the dispersant and CNT of the solution of Kim in view of Kang with the ratios as set forth by Park for known mixed solutions in forming the paste as these are a known proportions between the dispersants and the carbon nanotubes.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kang as applied to claim 1 above, and further in view of Bacher (US 2012/0292578).
In regards to claim 4, wherein the extruding is performed with a screw- type extruder and of its details.
The prior art reference fails to specifically teach of the extruder details.

It would have been obvious for one of ordinary skill in the art to modify the screw of Kim in view of Kang with the extruder features including the screw as taught by Bacher as a known configuration of the screw in processing the carbon nanotubes with dispersant solution as this would be recognized as incorporating the known features of Bacher with expected results regarding screw providing mixing/kneading of the materials.

In regards to claim 5 (dependent upon claim 4), wherein the screw has a rotational speed of 500-1500 rpm.  It is noted that the Kim reference teaches within the ring mill of the rotor being operated at 500-3000 rpm, preferably 1000-1600 rpm, see page 4 of machine translation NPL.  See also teaching of the screw in Bacher (US 2012/0292578) of 100-1000 rpm, overlap with the claimed screw rotation, see [0082].

In regards to claim 6 (dependent upon claim 4), wherein the discharge plate has an opening ratio of 20-50% and the discharge port has a diameter of 1-5 mm.  See teaching of the formation of the agglomerates of 0.05-5 mm, see [0112] of Bacher, see also discharge zone 27 with nozzle 42.  See also machine translation NPL of the Kim 
Thereby, it would have been obvious for one of ordinary skill in the art to modify Kim in view of Kang with the nozzle with discharge port as taught by Bacher with 5 mm or less particularly in regards to the preferred particle sizes. 

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kang as applied to claim 1 above, and further in view of Morozumi (US 2015/0318542).
In regards to claim 8, wherein the dispersion solvent and the second solvent are each independently one or more selected from the group consisting of water, methanol, ethanol, propanol, isopropanol, butanol, N-methyl pyrrolidone (NMP) and N, N-dimethylformamide (DMF).

	The prior art reference does not specifically state of the specific materials.  Though it is noted in WO2017126777, see claim 9, regarding use of solvent that includes water, alcohols, cellusolves, ketones, ethers, esters, aromatic hydrocarbons such as benzenes or toluene, aliphatic hydrocarbons such as hexane or heptane.

The claimed selection is noted, and in this regards it would have been obvious for one of ordinary skill in the art to modify the solvents of Kim in view of Kang with the teachings of water and N-methylpyrrolidone as possible solvent materials as taught by Morozumi amongst the known types for use with the carbon nanotubes as a dispersion solvent with expected results.

In regards to claim 9, wherein the dispersant is one or more selected from the claimed group.  
Again, see Morozumi, see [0263] regarding solvent for dispersion and also dispersant including polyvinyl pyrrolidone and carboxymethyl cellulose sodium, solvent includes water or N-methylpyrrolidone.  The dispersants being among the claimed group, thereby, one skilled in the art would recognize the features similarly as in claim 8 of the known materials that would be further be used a known types of dispersants with carbon nanotubes and modify Kim in view of Kang with the dispersants as taught by Morozumi as known alternate types used with carbon nanotubes with expected results.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form, see of particular note:
Foley (US 2011/0210282) teaches in [0006] of the use of polyvinyl pyrrolidone as dispersants when working with carbon nanotubes: stable and effective dispersion 
Kawagashi (US 2018/0051172) teaches of polymer disperant for carbon nanotubes that includes cellulose derivatives (eg. methyl cellulose, propoxymethyl cellulose, ethyl cellulose), and poly-(vinyl acetal) (eg. polyvinyl pyrrolidone), see [0043] and [0077]; claims 11 and 14.   (Thereby one skilled in the art would also recognize carboxymethyl cellulose would be covered.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/EMMANUEL S LUK/Examiner, Art Unit 1744